This appeal presents the question whether or not lands allotted to a full-blood Chickasaw Indian, descended to full-blood heirs of an heir of the allottee, are subject to sale by order of the county court, in administration proceedings upon the estate of the heir of the allottee, for the payment of debts contracted by such heir in his lifetime and funeral expenses.
The county court held that it is, and upon appeal to the district court the holding and order of the county court decreeing the sale of such land was reversed and the land held not subject to sale for such purpose, and claimants appeal to this court.
The question has been definitely decided by this court against the contention of plaintiffs in error in Boyd v. Weer (1926) *Page 9 124 Okla. 91, 253 P. 988. See, also, Kiel v. Baker (1923)91 Okla. 128, 216 P. 640.
The judgment is affirmed.
LESTER, C. J., CLARK, V. C. J., and CULLISON and SWINDALL, JJ., concur. ANDREWS and KORNEGAY, JJ., dissent. HEFNER, J., not voting. McNEILL, J., absent.
                          On Rehearing.